                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOHNNIE O. KELLY                                   :             CIVIL ACTION
            Plaintiff                               :
                                                    :             NO. 19-1750
                  v.                                :
                                                    :
 TOM WOLF, PA GOVERNOR et al.,                      :
          Defendants                                :

                                              ORDER
        AND NOW, this 13th day of May, 2019, upon consideration of Plaintiff Johnnie O. Kelly’s

Motion to Proceed In Forma Pauperis (ECF No. 1), his Prisoner Trust Fund Account Statement

(ECF No. 3), and his pro se Complaint (ECF No. 2), which raises claims under 42 U.S.C. § 1983,

it is hereby ORDERED that:

        1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.       Johnnie O. Kelly, (Prison Number Unknown), shall pay the full filing fee of $350

in installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

hereby directs the Warden of Curran Fromhold Correctional Facility or other appropriate official

to assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to Kelly’s

inmate account; or (b) the average monthly balance in Kelly’s inmate account for the six-month

period immediately preceding the filing of this case. The Warden or other appropriate official

shall calculate, collect, and forward the initial payment assessed pursuant to this Order to the Court

with a reference to the docket number for this case. In each succeeding month when the amount

in Kelly’s inmate trust fund account exceeds $10.00, the Warden or other appropriate official shall

forward payments to the Clerk of Court equaling 20% of the preceding month’s income credited

to Kelly’s inmate account until the fees are paid. Each payment shall reference the docket number

for this case.
       3.     The Clerk of Court is directed to SEND a copy of this order to the Warden of Curran

Fromhold Correctional Facility.

       4.     The Complaint is DEEMED filed.

       5.     The Complaint is DISMISSED without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for the reasons stated in the Court’s Memorandum.

       6.     Kelly is granted leave to file an amended complaint within thirty (30) days.




                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO
                                            Judge, United States District Court
